18-13374-mew          Doc 632       Filed 11/27/19 Entered 11/27/19 15:07:37                Main Document
                                                  Pg 1 of 2


 LATHAM & WATKINS LLP
 Jamie L. Wine
 Jason C. Hegt
 885 Third Avenue
 New York, New York 10022
 Tel: (212) 906-1200
 Fax: (212) 751-4864
 Attorneys for PricewaterhouseCoopers LLP

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
                                                                   :
 In re:
                                                                   :   Chapter 11
                                                                   :
 AEGEAN MARINE PETROLEUM NETWORK
                                                                   :   Case No. 18-13374 (MEW)
 INC., et al.1
                                                                   :
                                                                   :   (Jointly Administered)
                               Debtors.
                                                                   :
 ----------------------------------------------------------------- x

                           NOTICE OF LIMITED APPEARANCE AND
                         REQUEST FOR ECF SERVICE OF DOCUMENTS

          PLEASE TAKE NOTICE that, pursuant to Rule 9010 of the Federal Rules of

 Bankruptcy Procedure, non-party PricewaterhouseCoopers LLP (“PwC-US”) hereby appears in

 these chapter 11 cases by counsel, Latham & Watkins LLP, solely for purposes of contesting the

 Application by the Aegean Litigation Trust for Entry of an Order Pursuant to Federal Rule of

 Bankruptcy Procedure 2004 Authorizing Examination and Related Discovery of PwC (ECF No.

 617) and requests only those notices given in these cases and those papers served or required to

 be served in these cases through the Case Management/Electronic Case Files system (“ECF”), be




 1
   Due to the large number of Debtors in these chapter 11 cases, which are being jointly
 administered, a complete list of the Debtors and the last four digits of their tax identification,
 registration, or like numbers is not provided herein. A complete list of such information may be
 obtained on the website of the Debtors’ claims and noticing agent at
 http://dm.epiq11.com/aegean.
18-13374-mew      Doc 632      Filed 11/27/19 Entered 11/27/19 15:07:37            Main Document
                                             Pg 2 of 2


 given to and served upon the undersigned counsel, via ECF. PwC-US requests that it be omitted

 from the master service list maintained by Epiq.

          PLEASE TAKE FURTHER NOTICE that this appearance and demand for notice is

 neither intended as nor is it a consent of PwC-US to the jurisdiction of the Bankruptcy Court, nor

 is it, specifically but not limited to, a waiver of (i) PwC-US’s rights to have final orders in non-

 core matters entered only after de novo review by a district judge; (ii) PwC-US’s rights to trial by

 jury in any proceeding so triable herein, or in any case, controversy, or proceeding related hereto;

 (iii) PwC-US’s rights to have the reference withdrawn by the District Court in any matter subject

 to mandatory or discretionary withdrawal; or (iv) any other rights, claims, actions, or defenses to

 which PwC-US is or may be entitled under any agreement, in law, or in equity, all of which

 rights, claims, actions, and defenses, PwC-US expressly reserves.

 Dated:         November 27, 2019
                New York, New York

                                               Respectfully submitted,


                                               /s/ Jason C. Hegt

                                               Jamie L. Wine
                                               Jason C. Hegt
                                               LATHAM & WATKINS LLP
                                               885 Third Avenue
                                               New York, New York 10022
                                               Tel: (212) 906-1200
                                               Fax: (212) 751-4864
                                               jamie.wine@lw.com
                                               jason.hegt@lw.com

                                               Attorneys for PricewaterhouseCoopers LLP




                                                    2
